DETAILED ACTION
Claims 1, 5-7, and 11-13 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment dated September 19, 2022 has been entered.  Claims 1, 7, and 13 have been amended.  Claims 2-4 and 8-10 have been canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 5-7, and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1, 5-7, and 11-13, under Step 2A claims 1, 5-7, and 11-13 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A computer system in an interactive medium for generating a virtual, interactive floorplan, said computer system comprising: A database system configured to store data associated with a plurality of home interior options; a web-based portal communicatively coupled to the database system, the web-based portal configured to provide a user interface; wherein the user interface provides: (a) an option-selection mechanism through which a user can select, for a specified home design, one or more options from the plurality of home interior options; (b) a graphical visualization of the specified home design from a 2D plan view and a 3D virtual interactive mode that together display the effect of selecting the home interior options; (c) a report generation mechanism through which the user can generate purchase orders and trade specific installation instructions in the form of at least lot-specific plans, orders, and a bill of materials; providing an interface allowing the user to observe the environment of the selected home via a virtual reality headset; and wherein the one or more options comprises lighting options, and the 3D virtual interactive mode allows the user to observe the effect of lighting changes in the environment of the selected home based resulting from the selected options including allowing the user to selectably turn one or more virtual lighting fixtures on and off while navigating through the environment using the virtual reality headset..    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to design residential and commercial interior spaces. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a computer system, a database system, a user interface, a virtual reality headset, and a web-based portal. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 5-6 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 5-6 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 5-6 do not set forth further additional elements. Considered both individually and as a whole, claims 5-6 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 5-6 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, specified at a high level of generality.
Claims 7, and 11-13 are parallel, i.e. recite similar concepts and elements, to claims 1 and 5-6, analyzed above, and the same rationale is applied.
In view of the above, claims 1, 5-7, and 11-13 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, and 12-13 are rejected under 35 U.S.C. 103 as being anticipated by MacInnes et al., US PG Pub 2005/0081161 A1 (hereafter “MacInnes”), previously cited, in view of Keller et al., US PG Pub 2017/0090578 A1 (hereafter “Keller”).

Regarding claim 1, MacInnes discloses a virtual, interactive floorplan system comprising: A database system configured to store data associated with a plurality of home interior options (¶¶0047, 0058, and 0151)); 
a web-based portal communicatively coupled to the database system, the web-based portal configured to provide a user interface (¶¶0039, 0043, and 0134-0136); wherein the user interface provides: 
(a) an option-selection mechanism through which a user can select, for a specified home design, one or more options from the plurality of home interior options (¶¶0041-0047); 
(b) a graphical visualization of the specified home design from a 2D plan view and a 3D virtual interactive mode that together display the effect of selecting the home interior options (¶¶0039-0041, 0096, and 0101-0104); 
(c) a report generation mechanism through which the user can generate purchase orders and trade specific installation instructions in the form of at least lot-specific plans, orders, and a bill of materials (¶¶0022-0024, 0048, 0062-0065, 0119-0121, and 0141);
providing an interface allowing the user to observe the environment of the selected home (¶¶0112-0115; and wherein the one or more options comprises lighting options, and the 3D virtual interactive mode allows the user to observe the effect of lighting changes in the environment of the selected home based resulting from the selected options (¶¶0038, 0042-0044, 0054, 0061, and 0069) including allowing the user to selectably turn one or more virtual lighting fixtures on and off while navigating through the environment using the virtual reality headset. (¶¶0109-0110).   
	MacInnes teaches a virtual reality projection system but does not teach a virtual reality headset. Keller teaches a virtual reality headset with adjusted lighting effects (¶¶0017-0022). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MacInnes, to include a virtual reality headset as taught by Keller, in order to “enjoy a better immersive virtual reality experience,” as suggested by Keller (¶0016).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Keller, the results of the combination were predictable. 

Regarding claim 6, MacInnes discloses the system of claim 1, further including an administration portal for configuring the web-based-portal and the database (MacInnes ¶¶0135-0136).

Regarding claims 7 and 12-13, all of the limitations in claims 7 and 12-13 are closely parallel to the limitations of system claims 1 and 6, analyzed above, and are rejected on the same bases.


Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnes in view of Keller, and in further view of Dilts, US PG Pub 2012/0081389 A1 (hereafter “Dilts”), previously cited.

Regarding claim 5, MacInnes teaches the system of claim 1, wherein the database further stores a graphics layer associated with locations within the 2D plan view and the 3D virtual interactive view (¶¶0065 and 0102-0106). MacInnes does not teach that the graphics layer is scalable vector graphics.  Dilts teaches manipulating graphical objects for interior design including the known element scalable vector graphics (¶¶0005, 0036, and 0152). The scalable vector graphics as taught by Dilts instead of graphics in MacInnes would have been recognized by a person having ordinary skill in the art at the time of the invention as simple substitution of one known element for another to obtain predictable results, such as “when one attribute of the object is changed, the changed attribute can be re-rendered without re-rendering unaffected attributes of the object,” as suggested by Dilts (¶0031).  

Regarding claim 11, all of the limitations in claim 11 are closely parallel to the limitations of system claim 5, analyzed above, and are rejected on the same bases.

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments regarding the §101 rejection, the examiner disagrees.  Applicant has not put forth any reasons why the amended claims constitute significantly more than the abstract idea, and as shown above the claims are not significantly more than the abstract idea or integrated into a practical application.
Applicant’s arguments regarding the prior art are moot as they do not apply to the combination of references used in the current rejection. As shown above, Keller teaches a virtual reality headset.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sundermeyer et al., US PG Pub 2014/0143695 A1, teaches a control system user interface including home and interior design layout.
Bruce et al., US Patent 7,062,722 B1, teaches a network-linked interactive three-dimensional composition and display of saleable objects in situ in viewer selected scenes for purposes of promotion and procurement.
Non-patent literature Siltanen, Sanni, Virpi Oksman, and Mari Ainasoja., teaches a user-centered design of augmented reality interior design service. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625